 

Exhibit 10.18

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made effective as of January 1, 2003 by and between Mellon
Financial Corporation, a Pennsylvania corporation (the “Company”), and David F.
Lamere (the “Executive”)

 

WITNESSETH THAT:

 

WHEREAS, the Executive is currently serving as Chairman and Chief Executive
Officer of Mellon New England and Executive Vice President Mellon Bank, N.A.
(the “Bank”), responsible for Mellon Private Wealth Management (“MPWM”), and
Vice Chairman of the Company and the Company desires to induce the Executive to
continue to serve in such capacity effective as of January 1, 2003, and the
Executive is willing to continue to serve in such capacity, on the terms and
conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto, each intending to be legally bound hereby, agree as follows:

 

1.  Employment.  The Company agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by the Company, for the Term
provided in Paragraph 3(a) below and upon the other terms and conditions
hereinafter provided. The Executive hereby represents and warrants that he has
the legal capacity to execute and perform this Agreement, that it is a valid and
binding agreement, enforceable against him according to its terms, and that its
execution and performance by him do no violate the terms of any existing
agreement or understanding to which the Executive is a party.

 

2.  Position and Responsibilities.  During the Term, the Executive agrees to
serve as Chairman and Chief Executive Officer of Mellon New England, Executive
Vice President Bank, N.A. (the “Bank”), responsible for Mellon Private Wealth
Management and Vice Chairman of the Company. In his capacity as Chairman and
Chief Executive Officer of Mellon New England, Executive Vice President Bank,
N.A. (the “Bank”), responsible for Mellon Private Wealth Management and Vice
Chairman of the Company, the Executive shall be responsible for the general
management of the affairs of MPWM. The Executive shall be given such authority
as is appropriate to carry out the duties described above. The Executive agrees
to serve, if elected, as an officer and/or director of any other subsidiary or
affiliate of the Company.

 

3.  Term and Duties.

 

(a)  Term of Agreement.  The term of the Executive’s employment under this
Agreement shall commence on January 1, 2003 and shall continue thereafter
through December 31, 2005 (the “Term”). Unless either party shall have given
written notice to



--------------------------------------------------------------------------------

the other on or before June 30, 2005 that the Executive’s employment with the
Company and its subsidiaries and affiliates (collectively, the “Companies”) will
terminate at the end of the Term, the parties shall be obligated during the
period from July 1 to November 15, 2005 to negotiate in good faith an agreement
for the continuation of the Executive’s employment.

 

(b)  Duties.  During the Term, and except for illness or incapacity and
reasonable vacation periods of no more than 4 weeks in any calendar year (or
such other periods as shall be consistent with the Companies’ policies for other
key executives), the Executive shall devote all of his business time, attention,
skill and efforts exclusively to the business and affairs of the Companies,
shall not be engaged in any other business activity, and shall perform and
discharge faithfully the duties which may be assigned to him from time to time
and that are consistent with his position and status; provided, however, that
nothing in this Agreement shall preclude the Executive from devoting time during
reasonable periods required for:

 

(i)  Serving, in accordance with the Companies’ policies, as a director of any
company or organization involving no actual or potential conflict of interest
with the Companies;

 

(ii)  delivering lectures and fulfilling speaking engagements;

 

(iii)  engaging in charitable and community activities; and

 

(iv)  investing his personal assets in businesses in which his participation is
solely that of an investor in such form and manner as will not violate Section 7
below or require any services on the part of the Executive in the operation or
the affairs of such business,

 

provided, however, that such activities do not materially affect or interfere
with the performance of the Executive’s duties and obligations to the Companies.

 

4.  Compensation.  For all services rendered by the Executive in any capacity
required hereunder during the Term, including, without limitation, services as
an executive, officer, director, or member of any committee of the Bank, the
Company or any subsidiary, affiliate or division of any thereof, the Executive
shall be compensated as set forth below:

 

(a)  Base Salary.  The Executive shall be paid a fixed salary (“Base Salary”) of
$400,000 per annum as of the effective date of this Agreement. The Base Salary
amount will be reviewed annually, in the manner generally applicable to members
of the Company’s Vice Chairs and may be increased, but not decreased, during the
Term. Base Salary shall be payable in accordance with the customary payroll
practices of the Companies, but in no event less frequently than monthly.

 

-2-



--------------------------------------------------------------------------------

(b)  Annual Bonus.  The Executive shall be eligible to be paid an annual bonus
of up to three times the amount of his Base Salary in effect at the end of the
annual bonus period (“bonus potential”). The Company evaluates performance
giving consideration to a number of criteria, all criteria will be considered
when determining the overall rating for Executive. If the Executive receives an
overall annual performance rating of “O” (Outstanding), management of the
Company will recommend to the Human Resources Committee of the Board of
Directors (“HRC”) that the Executive receive at least 100% of his bonus
potential for such annual bonus period and at the discretion of management, up
to 133% of his bonus potential. If the Executive’s overall annual performance
rating for such annual bonus period is less than “O,” management of the Company
will recommend to the HRC a bonus for Executive for the annual bonus period
based upon the same bonus methodology used as that used to calculate the bonus
potential for other similarly situated Vice Chairs of the Company. It is
understood that the Executive may be paid at the Company’s election up to 25% of
his annual bonus in the form of an award of restricted stock, provided however,
such restriction is applied to similarly situated Vice Chairs of the Company and
with such awards to be made on the same terms as apply to other Vice Chairs of
the Company. The Executive shall receive his bonus award for any year no later
than other similarly situated Vice Chairs of the Company receive their bonus
awards for such year.

 

(c)  Long-Term Incentive Award.  Each January during the Term, commencing in
January 2003, the Executive will receive an annual long-term incentive award
under the Mellon Financial Corporation Long-Term Profit Incentive Plan (1996)
(together with any successor Plan “LTIP”) composed of the following three
components: (1) MPWM Performance Accelerated Restricted Stock (“MPWM PARS”); (2)
Asset Management Performance Accelerated Restricted Stock (“Asset Management
PARS”); and (3) Mellon Financial Corporation Type I stock options (non-qualified
stock options with double re-load rights) (“Options”). The amount of the LTIP
award will be reviewed annually. Each award shall be divided equally (based on
net present value) among the three components described immediately above and
provided however, such shares are available and the award is consistent with the
LTIP, shall have an aggregate net present value as of the date of award of
$700,000 (or such greater amount as the Company may then deem appropriate based
on a review to be conducted annually, prior to the date of award, beginning with
the award to be made in January 2004.) Each component of the annual long term
incentive award is subject to the terms of the LTIP and the individualized
agreement required. The LTIP and individualized agreements cover all aspects of
the long-term incentive award. Vesting in the MPWM PARS and the Asset Management
PARS shall be subject to the terms of the LTIP and the respective PARS
agreement. Appendix A, attached hereto summarizes the acceleration schedule for
the 2003 award. Vesting of the Options shall be subject to the LTIP and the
individualized Option agreements.

 

(d)  Additional Benefits.  Except as modified by this Agreement and as permitted
by law, the Executive shall be entitled to participate in all compensation or
employee benefit plans or programs, and to receive all benefits, perquisites and

 

-3-



--------------------------------------------------------------------------------

emoluments, which are generally available to Vice Chairs of the Company under
any plan or program now or hereafter established and maintained by the Company
or the Bank for senior officers, to the extent permissible under the general
terms and provisions of such plans or programs and in accordance with the
provisions thereof, including group hospitalization, health, dental care, senior
executive life or other life insurance, travel or accident insurance, disability
plans, tax-qualified or non-qualified pension, savings, thrift and
profit-sharing plans, deferred compensation plans, sick-leave plans, and
executive contingent compensation plans, including, without limitation, capital
accumulation programs and stock purchase plans. Notwithstanding the foregoing,
the Executive acknowledges and agrees that the severance payments provided in
certain circumstances under this Agreement are in lieu of any rights which the
Executive might otherwise have under any and all other displacement, separation
or severance plans or programs of the Companies, including without limitation
the Mellon Financial Corporation Displacement Program and the Mellon Financial
Corporation Supplemental Unemployment Compensation Benefits Plan, and the
Executive hereby waives all rights to participate in any of such plans or
programs in the event of the termination of his employment during the Term.

 

5.  Business Expenses.  The Companies shall pay or reimburse the Executive for
all reasonable travel and other expenses incurred by the Executive in connection
with the performance of his duties and obligations under this Agreement, subject
to the Executive’s presentation of appropriate vouchers in accordance with such
policies and procedures as the Companies from time to time establish for senior
officers.

 

6.  Effect of Termination of Employment; Disability; Death.

 

(a)  Without Cause Termination or Constructive Discharge.  In the event the
Executive’s Employment hereunder terminates due to either a Without Cause
Termination or a Constructive Discharge as defined in this Section 6(e), earned
but unpaid Base Salary as of the Date of Termination (as defined in Section
14(b)) and any earned but unpaid bonuses for prior years (collectively, the
“Accrued Obligations”) shall be promptly paid in full. In addition, subject to
(1) the Executive’s continuing compliance with his obligations under the
provisions of Section 7 below and (2) the Executive’s execution and delivery to
the Company of a separation agreement, including an irrevocable general release
of claims, in a form acceptable to the Company, the Executive may continue to
earn the following termination benefits.

 

(i)  the Company shall:

 

(A)  continue to pay the Executive’s Base Salary, as in effect at the Date of
Termination, from the Date of Termination until the end of the Term. In
addition, subject to Executive’s continuing compliance with Section 7, with the
exception of 7(e) in the event Executive’s employment hereunder terminates due
to a Without Cause Termination within six (6) months of the

 

-4-



--------------------------------------------------------------------------------

 

end of the Term, the Company will continue to pay the Executive’s Base Salary
after the end of the Term for the period in which the Executive has not accepted
full-time employment for up to six (6) months after the Date of Termination; and

 

(B)  pay to the Executive for the year of termination and for each subsequent
calendar year, if any, during the remainder of the Term, an amount equal to the
Cash Bonus Amount as defined in this Section 6(e) of the highest annual bonus
awarded to the Executive for any year in the three years preceding the Date of
Termination, such payments to be made at the normal times for payment of bonuses
under the annual bonus plan applicable to the Executive (the “Bonus Plan”).

 

With respect to the payments provided for in this Section 6(a)(i), the Executive
shall be, entitled, to the extent permitted by law as determined by the Company
in good faith, to participate in any compensation deferral plans or arrangements
then provided by the Company to senior executives.

 

(ii)  To the extent permitted by law, the Company shall continue to provide the
Executive for the period of salary continuation set forth in Section 6(a)(i)(A)
above with (A) service credit under all qualified and nonqualified retirement
plans and excess benefit plans in which the Executive participated as of his
Date of Termination and (B) eligibility to receive employer matching
contributions on any pre-tax contributions made by the Executive to the
Retirement Savings Plan at the maximum rate which would have been available to
the Executive had his employment continued.

 

(iii)  To the extent permitted by law, the Company shall continue to provide
Executive (and Executive’s dependents, if applicable) for the period of salary
continuation set forth in Section 6(a)(i)(A) above with medical, dental,
accident, disability and life insurance benefits upon substantially the same
terms and conditions (including contributions required by the Executive for such
benefits) as those of the applicable employee benefit plans in effect from time
to time as applied to employees; provided, however, that if the Executive cannot
continue to participate under the terms of the Company plans providing such
benefits, the Company shall otherwise provide such benefits on (as nearly as
reasonably practicable) the same after-tax basis as if continued participation
had been permitted. Notwithstanding the foregoing, in the event the Executive
becomes re-employed with another employer and becomes eligible to receive
welfare benefits from such employer, the welfare benefits described herein shall
be secondary to such benefits during the period of the Executive’s eligibility,
but only to the extent that the Company reimburses the Executive for any
increased cost and provides any additional benefits necessary to give the
Executive the benefits provided hereunder.

 

-5-



--------------------------------------------------------------------------------

 

(iv)  The Company shall provide the Executive with career counseling and
outplacement services of the type historically provided by the Company to
similarly situated executives of comparable rank and responsibility.

 

(v)  To the extent that the restrictions on the Third Century PARS have not
lapsed at the Date of Termination, the Third Century PARS shall remain
outstanding, and the restrictions thereon shall lapse in full at the close of
business on September 30, 2006. To the extent that the restrictions on the MPWM
PARS and the Asset Management PARS have not lapsed at the Date of Termination,
the MPWM PARS and the Asset Management PARS shall remain outstanding, and the
restrictions thereon shall lapse in full at the close of business on December
31, of the seventh year of the PARS agreements.

 

(vi)  The restrictions on the portion of Executive’s annual bonus(s) received
under this Agreement in the form of an award of restricted stock lapse.

 

(b)  Disability.  In the event of the Executive’s Disability as defined in this
Section 6(e), the Company may, by giving a Notice of Disability as provided in
Section 14(c), remove the Executive from active employment and in that event
shall provide the Executive for the remainder of the Term with the same payments
and benefits as those provided in Section 6(a), except that:

 

(i)  in lieu of the bonus payments provided in Section 6(a)(i)(B), the Executive
shall receive, at the same time as bonus payments for the year of Disability
would otherwise be made under the Bonus Plan, a prorated bonus for the year of
Disability only equal to the Cash Bonus Amount of the bonus award the Executive
would have received had he been actively employed throughout the bonus year,
prorated on a daily basis as of the Date of Disability;

 

(ii)  except for Accrued Obligations, Base Salary payments shall be offset by
any amounts otherwise payable to the Executive under the Company’s disability
program generally available to other employees; and

 

(iii)  to the extent that the restrictions on the Third Century PARS, MPWM PARS
and Asset Management PARS have not lapsed at the Date of Disability, the
restrictions thereon shall lapse in full as of the Date of Disability.

 

(c)  Death.  In the event the Executive’s employment hereunder terminates due to
death, Accrued Obligations as of the date of death shall be payable in full, and
the Company shall pay to the Executive’s estate, at the same time as bonus
payments for the year of death would otherwise be made under the Bonus Plan, a
prorated bonus for the year of death only equal to the Cash Bonus Amount of the
bonus award the Executive would have received had he been employed throughout
the bonus year, prorated on a daily basis as of the date of death. The Third
Century PARS, MPWM PARS and Asset Management PARS shall become immediately and
fully vested.

 

-6-



--------------------------------------------------------------------------------

 

(d)  Other Termination of Employment.  In the event the Executive’s employment
hereunder terminates due to a Termination for Cause as defined in this Section
6(e) or the Executive terminates employment for reasons other than due to a
Without Cause Termination, a Constructive Discharge, Disability or death,
Accrued Obligations as of the Date of termination shall be payable in full, and
vested stock options may be exercised according to the terms of the LTIP and the
restrictions on the portion of Executive’s annual bonus(s) received under this
Agreement in the form of an award of restricted stock lapse. No other payments
shall be made, or benefits provided, by the Company except for benefits which
have already become vested under the terms of employee benefit programs
maintained by the Company or its affiliates for its employees generally as
provided in Section 10. Notwithstanding the above,

 

(i)  In the event the Company provides written notice on or before June 30, 2005
that the Executive’s employment will terminate at the end of the Term and
provided the Executive executes and delivers to the Company a separation
agreement, including an irrevocable general release of claims, in a form
acceptable to the Company, the following vesting schedule will apply to all
unvested MIAM and Asset Management PARS:

 

Years Between January Grant Date and

Termination Date

--------------------------------------------------------------------------------

  

Cumulative Percent of Shares of Stock

as to Which Restrictions Shall Lapse

--------------------------------------------------------------------------------

  1 year ending 12/31

  

14%

2 years ending 12/31

  

28%

3 years ending 12/31

  

42%

4 years ending 12/31

  

56%

5 years ending 12/31

  

70%

6 years ending 12/31

  

84%

 

(ii)  If the Company has not provided notice in accordance with Section 3(a)
that the Executive’s employment will terminate at the end of the Term and the
Parties have negotiated in good faith but an agreement is not reached by
December 31, 2005, subject to (1) the Executive’s continuing compliance with his
obligations under the provisions of Section 7 below, with the exception of 7(e).
and (2) the Executive’s execution and delivery to the Company of a separation
agreement, including an irrevocable general release of claims, in a form
acceptable to the Company, the Company will pay the Executive’s Base Salary, as
well as those benefits provided in Section 6 (a) (ii), (iii) and (iv) for the
period in which the Executive has not accepted full-time employment for up to
six (6) months after the Date of Termination.

 

(e)  Definitions.  For purposes of this Agreement, the following terms have the
following meanings:

 

(i)  “Termination for Cause” means, to the maximum extent permitted by
applicable law, a termination of the Executive’s employment by the Company
because the Executive has (A) been convicted of or has entered a plea of nolo
contendere with respect to a felony, or any misdemeanor evidencing moral

 

-7-



--------------------------------------------------------------------------------

 

turpitude, deceit, dishonesty or fraud, including without limitation a criminal
offense covered by Section 19 of the Federal Deposit Insurance Act, 12 U.S.C. §
1829, or any successor provisions, (B) engaged in conduct which constitutes a
willful and continued failure to perform his duties hereunder (other than by
reason of disability), after notice to the Executive and reasonable opportunity
to correct the same, (C) been dismissed for violating a material provision of
the Company’s Code of Conduct (as the same may be modified from time to time),
(D) willfully engaged in any misconduct which has the effect of being materially
injurious to the Companies or any of its subsidiaries or affiliates or (E)
violated the representations made in Section 1 above, or any of the provisions
of Section 7 (a), 7(c), 7(d), 7(e) or 7 (i)below; provided, however, that the
Company has given the Executive advance notice of such Termination for Cause
including the reasons therefor, together with a reasonable opportunity for the
Executive to dispute the factual basis of such notice.

 

(ii)  “Constructive Discharge” means a termination of the Executive’s employment
by the Executive due to a failure of the Company or any successor to fulfill its
obligations under this Agreement in any material respect, including (A) any
material change by the Companies without the consent of the Executive in the
functions, duties or responsibilities of the Executive’s position with the
Companies which would reduce the ranking or level, dignity, responsibility,
importance or scope of such position, (B) any imposition on the Executive of a
requirement to be permanently based at a location more than fifty miles from his
principal business location as of the date of this Agreement without the consent
of the Executive, or (C) any reduction without the consent of the Executive in
the Executive’s Base Salary below the amount then in effect under Section 4(a)
hereof; provided that no change in position, responsibilities or compensation,
attempted relocation or other event shall be deemed to constitute a Constructive
Discharge unless the Executive provides written notice thereof to the Company at
least 30 days in advance of any Notice of Termination with respect thereto and
gives the Company the opportunity to remedy or cure the asserted basis for such
Constructive Discharge within such 30-day period.

 

(iii)  “Without Cause Termination” means a termination of the Executive’s
employment by the Company other than due to Disability or expiration of the Term
and other than a Termination for Cause.

 

(iv)  “Disability” for purposes of this Agreement means the Executive shall be
disabled so as to be unable to perform for 180 days in any 365-day period, or
for a period of six (6) full months during any eight (8) month period, with or
without reasonable accommodation, the essential functions of his then existing
position or positions under this Agreement, as determined by the person or
entity responsible for making determinations under the Company’s long-term
disability plan or, if any such person or entity is not able for any reason to
make this determination, by another independent person or entity experienced in
this

 

-8-



--------------------------------------------------------------------------------

field selected by the Company and acceptable to the Executive or his
representative.

 

(v)  The “Cash Bonus Amount” of a Bonus Plan award for any period means the sum
of (A) the amount of such award paid or payable in cash (whether or not
deferred) plus (B) with respect to any portion of the award paid or payable in
restricted stock, phantom stock or other interests in Company securities, the
amount of cash which would otherwise have been paid, excluding any premium in
value given to compensate for risk of forfeiture or otherwise.

 

(vi)  The “Date of Termination” and “Date of Disability” shall have the meanings
ascribed to them in Section 14. To the fullest extent permitted by applicable
law; to the extent this Agreement requires the payment of Base Salary and/or
provision of coverages and benefits subsequent to the Date of Termination or
Date of Disability, the Executive’s Date of Termination or Date of Disability,
as applicable, shall not be treated as a termination of employment (a “Benefit
Plan Termination Date”) from the Companies for purposes of determining the
Executive’s rights, responsibilities and tax treatment under any and all
employee pension, welfare and fringe benefit plans maintained by the Companies.
Rather, the Benefit Plan Termination Date shall be the day following the last
day for which any Base Salary and/or coverages and benefits are required to be
provided by this Agreement.”

 

(f)  Change in Control.  Notwithstanding anything else contained herein, if any
termination of the Executive’s employment hereunder constitutes a “Qualifying
Termination” during the “Termination Period,” each as defined in the Agreement
between the Executive and the Company dated as of September 17, 2001, 2001 (the
“Change in Control Agreement”), then the provisions of the Change in Control
Agreement shall apply to such termination in lieu of the provisions of this
Section 6. Section 5 of the Change in Control Agreement shall apply to any
Payment (as therein defined) under this Agreement to the extent provided
therein.

 

7.  Other Duties of Executive During and After Term.

 

(a)  Confidential Information.  Executive acknowledges that, by reason of his
duties, he will be given or may have access to and become informed of
confidential or proprietary information which the Companies possess or to which
the Companies have rights, which relates to the Companies and which is not
generally known to the public or in the trade and is a competitive asset of the
Companies, or information which constitutes a “trade secret” of the Companies,
as that term is defined by the Uniform Trade Secrets Act, as amended and
approved by the National Conference of Commissioners on Uniform State Laws in
1985 (“Confidential Information”), including without limitation, (i) the
Companies’ planning data and marketing strategies; (ii) non-public terms of any
new products and investment strategies of the Companies; (iii) non-public
information relating to the Companies’ personnel matters; (iv) the Companies’
financial results and information about their business condition; (v) non-public
terms of any investment,

 

-9-



--------------------------------------------------------------------------------

management or advisory agreement or other material contract of the Companies;
(vi) the Companies’ proprietary software and related documents; (vii) the
Companies’ client and prospecting lists and contact persons at such clients and
prospects; and (viii) non-public material information concerning the Companies’
customers or their operations, condition (financial or otherwise) or plans.
“Confidential Information” shall not include any information (A) generally known
to the public except as a result of disclosure by Executive, (B) disclosed by
the Company without an obligation of confidentiality on the part of the
recipient or (C) required to be disclosed by law, rule, regulation or order
without an obligation of confidentiality on the part of the recipient, provided
that prior to making any disclosure under this clause (C), Executive shall
provide the Company with notice and the opportunity to contest such disclosure.

 

Executive acknowledges that his employment creates a relationship of confidence
and trust between himself and the Companies with respect to Confidential
Information and that Confidential Information, whether compiled or created by
him or the Companies, is and shall remain the sole property of the Companies.
Executive will faithfully keep Confidential Information in strict confidence and
shall not, either directly or indirectly, at any time, while an employee of the
Companies or thereafter, make known, divulge, reveal, furnish, make available,
or use (except for use in the regular course of his duties for the Companies)
any Confidential Information without the written consent of the Company.
Executive understands and acknowledges that his obligations under this Section 7
will survive termination of his employment and will continue indefinitely unless
and until any such Confidential Information has become, in the Company’s
reasonable judgment, stale, or, through no fault of Executive’s, generally known
to the public or he is required by law (after providing the Company will notice
and an opportunity to contest such requirement) to make disclosure.

 

The Executive’s obligations under this Section 7(a) are in addition to, and not
in limitation or preemption of, all other obligations of confidentiality which
the Executive may have to the Companies under general or specific legal or
equitable principles.

 

(b)  Return of All Property and Documents.  Upon the termination of his
employment for any reason or no reason, the Executive immediately shall return
to the Companies all of their property, including without limitation, all
documents (including copies) and information, however maintained (including
computer files, tapes, and recordings), concerning the Companies or acquired by
the Executive in the course and scope of his employment (excluding only those
documents relating solely to the Executive’s own salary and benefits).

 

(c)  Non-Interference.  Until the later of the end of the Term or two (2) years
after the termination of the Executive’s employment, whether during or after the
Term and notwithstanding the cause of termination, the Executive shall not (i)
hire or employ, directly or indirectly through any enterprise with which he is
associated, any exempt employee (as defined under the Fair Labor Standards Act)
of the Companies or (ii) recruit, solicit or induce (or in any way assist
another person or enterprise in recruiting, soliciting or inducing) any such
employee or any consultant, vendor or supplier of the

 

-10-



--------------------------------------------------------------------------------

Companies to terminate or reduce such person’s employment, consulting or other
relationship with the Companies. Without limiting clause (i) of the preceding
sentence, clause (ii) of the preceding sentence shall not be violated by the
making of general advertisements not specifically directed to employees of the
Companies.

 

(d)  Non-Solicitation.  Until the later of the end of the Term or twelve (12)
months after the termination of the Executive’s employment, whether during or
after the Term and notwithstanding the cause of termination, the Executive shall
not, directly or indirectly, in any capacity (i) solicit the business or
patronage of any Customer as defined in this Section 7(f) for any other person
or entity, (ii) divert, entice, or otherwise take away from the Companies the
business or patronage of any Customer, or attempt to do so, or (iii) solicit or
induce any Customer to terminate or reduce its relationship with the Companies.

 

(e)  Unfair Competition.

 

(i)  Until six (6) months after the termination of the Executive’s employment,
whether during or after the Term and notwithstanding the cause of termination,
the Executive shall not, directly or indirectly, in any capacity (A) provide or
assist with the provision of Relevant Financial Services, except as an employee
of the Companies or (B) be employed by or affiliated or associated in a business
capacity with any person or entity in the business of providing Relevant
Financial Services other than the Companies.

 

(ii)  Notwithstanding the foregoing, but without affecting the obligations of
the Executive under any of the other provisions of this Section 7, the
obligations of the Executive under this Section 7(e) shall not apply after
December 31, 2005 unless, during any period of restriction under this Section
7(e) which follows that date, the Company pays to the Executive at the times
otherwise payable under Section 4(a) hereof an amount equal to the sum of (1)
(A) Base Salary at the rate in effect on the date of termination of the
Executive’s employment and (B) the average of the annual cash bonuses paid to
the Executive for the two most recent years ending on or prior to the date of
termination divided by (2) the number of pay periods in the calendar year
multiplied by (3) the number of months of the unfair competition restriction. In
the event the amount payable under clause (B) of the preceding sentence is not
determinable at the time such payment would otherwise be made, such amount shall
be paid to the Executive as soon as practicable after such amount has been
determined.

 

(iii)  Notwithstanding the foregoing, but without affecting the obligations of
the Executive under any of the other provisions of this Section 7, the
obligations of the Executive under this Section 7(e) shall not apply: (A) in the
event Executive’s employment hereunder terminates due to a Without Cause
Termination within six (6) months of the end of the Term; and (B) if the Company
has not provided notice in accordance with Section 3(a) that the Executive’s
employment will terminate at the end of the Term and the Parties have negotiated
in good faith but an agreement is not

 

-11-



--------------------------------------------------------------------------------

reached by December 31, 2005, and the Executive executed and delivered to the
Company of a separation agreement, including an irrevocable general release of
claims, in a form acceptable to the Company.

 

(f)  Certain Definitions.  For purposes of this Agreement:

 

(i)  “Relevant Financial Services” shall mean (A) mutual fund management and
related advisory services, (B) institutional asset and investment management and
related advisory services and (C) any other services or products provided by the
Companies from time to time which, at any time during the twelve (12) months
preceding the termination of the Executive’s employment, are within the scope of
the Executive’s responsibilities.

 

(ii)  “Customer” means any person or entity to the extent that such person or
entity (A) is receiving Relevant Financial Services from the Companies on the
date of termination of the Executive’s employment with the Companies, (B)
received such services for compensation at any time during the one-year period
immediately preceding the date of termination of the Executive’s employment with
the Companies or (C) at any time during the one-year period immediately
preceding the date of termination of the Executive’s employment with the
Companies was solicited by the Executive, directly or indirectly, in whole or in
part, on behalf of the Companies to provide Relevant Financial Services.

 

(g)  Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, notwithstanding the cause of termination, the Executive shall
cooperate fully with the Companies in the defense or prosecution of any claims
or actions now inexistence or which may be brought in the future against or on
behalf of the Companies which relate to events or occurrences that transpired
while the Executive was employed by the Companies. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial at mutually convenient times and to act as a witness on behalf of the
Companies. During and after the Executive’s employment, the Executive also shall
cooperate fully with the Companies in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Companies. The Companies shall reimburse the
Executive for any reasonable out-of-pocket expenses incurred in connection with
the Executive’s performance of obligation pursuant to this Section 7(g). To the
extent permitted by law, the Company agrees to indemnify Executive in accordance
with the Articles of Incorporation and/or the By-Laws of the Company and to
advance litigation expenses. In addition, the Company agrees to maintain
Directors and Officers (“D&O”) insurance coverage throughout the Term and for
six (6) years thereafter to the extent that such D&O insurance coverage is then
maintained for any other present or former director or officer.

 

(h)  Performance Record.  The Executive understands, acknowledges and agrees
that the investment performance record (including without limitation performance

 

-12-



--------------------------------------------------------------------------------

ratings or rankings provided by any rating or ranking service) of any fund(s) or
accounts of Customers with which he is associated while employed at the
Companies is attributable to a team of professionals of the Companies and not
solely the efforts of any single individual and that, therefore, the performance
records of the fund(s) or accounts managed by the Companies are and shall be the
exclusive property of the Companies.

 

(i)  Nondisparagement.  During and after the Executive’s employment,
notwithstanding the cause of termination, Executive and the Company each agrees
not to, and the Company shall cause its officers and directors not to, take any
action or make any statement, written or oral, to any current or former employee
of the Companies or to any other person which disparages Executive or the
Companies, their management, directors or shareholders, as applicable, or their
practices or which disrupts or impairs their normal operations, including
actions or statements (i) that would harm the reputation of Executive or the
Companies, as applicable, with their clients, suppliers, employees or the
public, or (ii) that would interfere with existing or prospective contractual or
employment relationships with clients, suppliers or individuals.

 

(j)  Remedies.  The Company’s obligation to make payments or provide any
benefits under this Agreement (except to the extent previously vested) shall
cease upon any violation of the provisions of this Section 7. In addition, in
the event of a violation by the Executive of the provisions of this Section 7,
the Company shall be entitled, if it shall so elect, to institute legal
proceedings to obtain damages for any such breach, or to enforce the specific
performance by the Executive of this Section 7 and to enjoin the Executive from
any further violation, and may exercise such remedies cumulatively or in
conjunction with such other remedies as may be available to the Companies at law
or in equity. The Executive agrees that it would be difficult to measure any
damages to the Companies which might result form any breach by the Executive of
the promises set forth in this Section 7, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Executive
agrees that if the Executive breaches any provision of this Agreement, the
Companies shall be entitled, in addition to all other remedies that they may
have, to an injunction or other appropriate equitable relief to restrain any
such breach, without showing or proving any actual damage to the Companies. In
the event the Company withholds any payment based upon a claimed violation of
this Section 7 and it is finally determined by a court that Executive is
entitled to such payment, the Company shall pay Executive interest on such
payment from the date originally due until the date paid at the rate applicable
to judgments under 28 U.S.C. § 1961.

 

(k)  Survival; Authorization to Modify Restrictions.  The Executive acknowledges
and agrees that the covenants of the Executive and the restrictions contained in
this Section 7 are intended to protect the Companies’ interest in its
Confidential Information and its commercial relationships and good will with its
customers, prospective customers, vendors, suppliers, consultants and employees.
The Executive further acknowledges and agrees that the covenants of the
Executive and the restrictions contained in this Section 7 can be assigned by
the Company to a successor, subsidiaries,

 

-13-



--------------------------------------------------------------------------------

 

or affiliates and shall survive the termination of this Agreement and any
termination of the Executive’s employment, regardless of reason, for the periods
stated herein and shall continue in full force and effect regardless of any
change in the Executive’s title, duties, responsibility, compensation or
benefits while he remains employed by the Companies; provided, however, that the
covenants contained in Sections 7(d) and 7(e) shall not survive any termination
of employment (i) for which a Notice of Termination is given during the
Termination Period following a Change in Control, each as defined in the Prior
Agreement or (ii) which is a termination of employment described in the second
sentence of Section 1(j) of the Change in Control Agreement.

 

The Executive represents that he has read and understands the provisions of this
Agreement, including this Section 7, that he has had the opportunity to consult
with counsel concerning such provisions, and that he understands the effect of
such provisions on his ability to earn his livelihood upon any termination of
his employment with the Company. The Executive acknowledges that it would cause
the Companies serious and irreparable injury and cost if Executive were to use
his ability and knowledge in competition with the Companies or to otherwise
breach the obligations contained in this Section 7 and, in view of the nature
and level of his responsibilities and the level of his compensation, agrees that
the provisions of this Section 7 are reasonable. Accordingly, it is the
intention of the parties that the provisions of this Section 7 shall be
enforceable to the fullest extent permissible under applicable law, but that if
any portion or provision of this Agreement shall to any extent be declared
illegal or unenforceable by a court of competent jurisdiction, then (A) the
court may amend such portions or provision so as to comply with law in a manner
consistent with the intention of this Agreement, (B) the remainder of this
Agreement, or the application of such illegal or unenforceable portion or
provision in circumstances other than those as to which it is so declared
illegal or unenforceable, shall not be affected thereby and (C) each portion or
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

(l)  Jurisdiction and Venue.  The parties agree that any action by the Company
to enforce the covenants and restrictions contained in this Section 7 or ay
action by either party to obtain a judgment on an arbitrator’s award referred to
in Section 9 may be instituted and maintained in the state or federal courts in
Pittsburgh, Pennsylvania or Boston, Massachusetts or in any other court having
jurisdiction. Subject to the first sentence of Section 9 hereof, the parties
hereby irrevocably submit to the jurisdiction of the state and federal courts in
Pittsburgh, Pennsylvania and Boston, Massachusetts in any suit, action or
proceeding arising under or relating to this Agreement and hereby irrevocably
waive any objections to the venue of any of such courts in any such suit, action
or proceeding, including any claim that any other court constitutes a more
appropriate or convenient forum.

 

8.  Proprietary Development.  Any and all inventions, products, discoveries,
improvements, processes, methods, computer software programs, models,
techniques, formulae, trade secrets, service marks, trademarks and works of
authorship (collectively, hereinafter referred to as “Intellectual Property”),
made, developed or created by the Executive (alone or in conjunction with
others, during regular hours of work or

 

-14-



--------------------------------------------------------------------------------

otherwise) during the Executive’s employment by the Companies, which may be
directly or indirectly useful in, or relate to, business conducted or to be
conducted by the Companies shall be the Companies’ exclusive property and will
be promptly disclosed by the Executive to the Companies. The term “Intellectual
Property” shall not be deemed to include, inventions, products, discoveries,
improvements, processes, methods, computer software programs, models,
techniques, formulae, trade secrets, service marks, trademarks or works of
authorship which were in the possession of the Executive prior to the
Executive’s employment by the Companies and which were not obtained from or
through the Companies. To the fullest extent permitted by law, such Intellectual
Property shall be deemed works made for hire. Executive hereby transfers and
assigns to the Company or its designated affiliate any proprietary rights which
Executive may have or acquire in any such Intellectual Property, and Executive
waives any license or other special right which Executive may have or accrue
therein. Executive agrees to execute any documents and to take any actions that
may be required, as reasonably determined by the Company’s counsel, to effect
and confirm such transfer, assignment and waiver.

 

The Executive will, upon the Company’s request, execute any documents necessary
or advisable in the opinion of the Company’s counsel to direct the issuance of
patents, trademarks or copyrights to the Company or its designated affiliate
with respect to such Intellectual Property as are to be the Companies’ exclusive
property under this Section 8 or to vest in the Company or such affiliate title
to such Intellectual Property, the expense of securing any patent, trademark or
copyright, however, to be borne by the Company or such affiliate. The Executive
will keep confidential and will hold for sole benefit of the Companies any
Intellectual Property which is to be their exclusive property under this Section
8 for which no patent, trademark or copyright is issued.

 

The Executive agrees that non-public terms of Intellectual Property shall
constitute Confidential Information within the meaning of Section 7(a).

 

The foregoing provisions of this Section 8 shall be binding upon the Executive’s
heirs and legal representatives. The agreements of the Executive in this Section
shall be enforceable by injunction and shall survive the termination of this
Agreement.

 

9.  Resolution of Disputes.  Except as otherwise provided in Section 7(j), any
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Boston, Massachusetts, by three
arbitrators in accordance with the employment rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrators’ award in
any court having jurisdiction.

 

10.  Full Settlement; No Mitigation: Non-Exclusivity of Benefits.  Except as
provided in Section 6(f), the Company’s obligation to make any payment provided
for in this Agreement and otherwise to perform its obligations hereunder shall
be in lieu and in full settlement of all other severance payments to the
Executive under any other severance plan, arrangement or agreement of the
Company and its affiliates, including but not limited to the Mellon Financial
Corporation Displacement Program and/or the Mellon

 

-15-



--------------------------------------------------------------------------------

Financial Corporation Supplemental Unemployment Compensation Benefits Plan, and
in full settlement of any and all claims or rights of the Executive for
severance, separation and/or salary continuation payments resulting from the
termination of his employment. In no event shall the Executive be obligated to
seek other employment or to take other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and except as specifically provided herein, such amounts shall not be reduced
whether or not the Executive obtains other employment. Except as provided above
in this Section 10, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its affiliates for which the
Executive may qualify, nor, except as otherwise specifically provided in this
Agreement, shall anything herein limit or otherwise affect such rights as the
Executive may have under any contract or agreement with the Company or any of
its affiliates, including without limitation any stock option or restricted
stock agreement. Amounts or benefits which are vested benefits or which the
Executive is otherwise entitled to receive under any such plan, program, policy,
practice, contract or agreement prior to, at or subsequent to any Date of
Termination or Date of Disability shall be paid or provided in accordance with
the terms of such plan, program, policy, practice, contract or agreement except
as explicitly modified by this Agreement.

 

11.  Employment and Payments by Affiliates.  Except as herein otherwise
specifically provided, references in this Agreement to employment by the Company
shall include employment by affiliates of the Company, and the obligation of the
Company to make any payment or provide any benefit to the Executive hereunder
shall be deemed satisfied to the extent that such payment is made or such
benefit is provided by any affiliate of the Company.

 

12.  Withholding Taxes.  The Companies may directly or indirectly withhold from
any payments made under this Agreement all Federal, state, city or other taxes
as shall be required pursuant to any law or governmental regulation or ruling.

 

13.  Consolidation, Merger, or Sale of Assets.  Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation or entity which
assumes this Agreement and all obligations and undertakings of the Company
hereunder. Upon such a consolidation, merger or transfer of assets and
assumption, the term “Company” as used herein shall mean such other corporation
or entity, and this Agreement shall continue in full force and effect.

 

14.  Notices.

 

(a)  General.  All notices, requests, demands and other communications required
or permitted hereunder shall be given in writing and shall be deemed to have
been duly given when delivered or 5 days after being deposited in the United
States mail, certified and return receipt requested, postage prepaid, address as
follows:

 

-16-



--------------------------------------------------------------------------------

 

(i)    To the Company:

 

Manager-Human Resources Department

Mellon Bank, N.A.

One Mellon Center

Pittsburgh, PA 15258

 

(ii)   To the Executive:

 

David F. Lamere

28 Green Lane

Weston, MA 02493

 

or to such other address as the addressee party shall have previously specified
in writing to the other.

 

(b)  Notice of Termination.  Except in the case of death of the Executive, any
termination of the Executive’s employment hereunder, whether by the Executive or
the Company, shall be effected only by a written notice given to the other party
in accordance with this Section 14 (a “Notice of Termination”). Any Notice of
Termination shall (i) indicate the specific termination provision in Section 6
relied upon, (ii) in the case of a termination for Cause or a Constructive
Discharge, set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination and (iii) specify the effective date of
such termination of employment (the “Date of Termination”), which shall not be
less than 15 days nor more than 60 days after such notice is given. The failure
of the Executive or the Company to set forth in any Notice of Termination any
fact or circumstance which contributes to a showing of Cause or Constructive
Discharge shall not waive any right of the Executive or the Company hereunder or
preclude the Executive or the Company form asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.

 

(c)  Notice of Disability.  Any finding of Disability by the Company shall be
effected only by a written notice given to the Executive in accordance with this
Section 14 (a “Notice of Disability”). Any Notice of Disability shall (i) set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for such finding of Disability and (ii) specify an effective date (the
“Date of Disability”), which shall not be less than 10 days after such notice is
given. The failure of the Company to set forth in any Notice of Disability any
fact or circumstance which contributes to a showing of Disability shall not
waive any right of the Company hereunder or preclude the Company from asserting
such fact or circumstance in enforcing the Company’s rights hereunder.

 

15.  No Attachment.  Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or

 

-17-



--------------------------------------------------------------------------------

involuntary, to effect any such action shall be null, void and of no effect;
provided, however, that nothing in this Section 15 shall preclude the assumption
of such rights by executors, administrators, or other legal representatives of
the Executive or his estate or their assigning any rights hereunder to the
person or persons entitled thereto.

 

16.  Binding Agreement.  This Agreement shall be binding upon, and shall inure
to the benefit of, the Executive and the Company and, as permitted by this
Agreement, their respective successors, assigns, heirs, beneficiaries and
representatives.

 

17.  Governing Law.  The validity, interpretation, performance and enforcement
of this Agreement shall be governed exclusively by the laws of the Commonwealth
of Pennsylvania, without regard to principles of conflicts of laws thereof.

 

18.  Counterparts; Headings; Interpretation.  This Agreement may be executed in
counterparts, each of which, when executed, shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument. The
underlined Section headings contained in this Agreement are for convenience of
reference only and shall not affect the interpretation or construction of any
provision hereof. This Agreement is the result of negotiation and compromise
between the parties hereto, each represented by counsel. The fact that either
party, in the course of negotiations, agreed to an addition, deletion or change
requested by the other party in the language of this Agreement shall not be
deemed an admission of fact by the party agreeing to such change.

 

19.  Entire Agreement; Amendments.  This Agreement and the Change in Control
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supercede all prior agreements or understandings with
regard to the terms and conditions of the Executive’s employment other than
those contained in plans, policies and practices of general applicability to
members of the Company’s senior management. No amendment or waiver of this
Agreement or any provision hereof shall be effective

 

 

 

SPACE LEFT INTENTIONALLY BLANK

 

-18-



--------------------------------------------------------------------------------

unless contained in a writing executed by the party against whom such amendment
or waiver is asserted, and in the case of the Company, by its duly authorized
officer.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its officers thereunto duly authorized, and the
Executive has signed this Agreement, all as of the first date above written.

 

 

[CORPORATE SEAL]

 

MELLON FINANCIAL CORPORATION

Attest:                                    
                                                       

     

/s/    Martin G. McGuinn

By:     /s/     Carl Krasik

                                                                              
                        

       

            Secretary

 

By:

 

        Martin G. McGuinn

                                                                              
                   

   

Title:

 

Chairman & Chief Executive Officer

   

/s/    DAVID  F.  LAMERE

                                                                              
            12/16/02

   

        DAVID  F.  LAMERE

 

-19-



--------------------------------------------------------------------------------

 

Appendix A

 

Acceleration Schedule for 2003 PARS

 

PMW Performance Accelerated Restricted Stock (PARS)

 

Annual Performance Conditions

•   If 110% or more of the sum of the three individual business units’ goals is
achieved, then 33 1/3% of PARS accelerate.

 

•   If 100%-109.9% of the sum of the three individual business units’ goals is
achieved, then 25% of the PARS accelerate.

 

•   If less than 100% of the sum of the three individual business units’ goals
is achieved, then 0% of the PARS accelerate.

 

•   Unaccelerated PARS can continue to be available for acceleration based on
achievement of goal throughout the first six years.

 

•   At the end of year seven, all unaccelerated PARS are vested.

 

Cumulative Performance Conditions

None

 

Business Unit Performance Accelerated Restricted Stock (PARS)

 

Annual Performance Conditions

•   If 100% or more of the business unit goal is achieved, then 25% of PARS
accelerate.

 

•   If 90%-99.9% of the business unit goal is achieved, then 18.75% of the PARS
accelerate.

 

•   If less than 90% of the business unit goal is achieved, then 0% of the PARS
accelerate.

 

•   At the end of year seven, all unaccelerated PARS are vested.

 

Cumulative Performance Conditions

•   If 100% or more of the sum of the 2003, 2004, 2005 and 2006 business unit
goals is achieved, then restrictions lapse on all remaining restricted shares.

 

•   If 90-99.9% of the sum of the 2003, 2004, 2005 and 2006 business unit goals
is achieved, then restrictions lapse on 75% of the number of shares originally
awarded minus the total number of shares to which restrictions have lapsed.

 

-20-